Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
passes, also, it is not clear how to determine a position of the first paper margin. 
Claim 6 recites the limitation " the plurality of photosensitive drums have different colors”, however, it is not clear what Applicant mean by the photosensitive drums having different colors.
Claim 7 recites the limitation "signal generator to generate a page synchronization signal by reflecting an offset value”, however, it is not clear what Applicant mean by reflecting the offset value.

Claim(s) 8 is/ are rejected by virtue of their dependency on claim 7.

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9-12, 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2007/ 0126851).
For claims 1, 11: Yamazaki discloses an image forming apparatus/ method [0120], fig. 1, comprising:
a communication device to receive print data [0072], fig. 2;
a print engine including a plurality of photosensitive drums [0048], fig. 1; and
a processor, fig. 2 to:
control the print engine to print the received print data on a plurality of printing papers, see at least [0047], and
control the print engine to form a predetermined pattern(s)/ patch(s) for color registration, as well as other corrections, in an inter-paper distance section between two of the plurality of printing papers on a paper feeding path [0118-0125], figs. 11-13.

For claims 2-3: Yamazaki discloses an image processor, figs. 2-3 to convert a print image corresponding to the received print data and a pattern image corresponding to the predetermined pattern into a video signal and provide the video signal to the print engine, wherein 


For claim 6: Yamazaki discloses that the print engine prints the predetermined pattern on an intermediate transfer belt using the plurality of photosensitive drums,
wherein the plurality of photosensitive drums have different colors [0049, 0060, 0064, 0066], and
wherein the image forming apparatus further comprises a registration device to determine an offset value (displacement) for each color by recognizing the predetermined pattern formed on the intermediate transfer belt [0076, 0097, 0119-0120].

For claim 7: Yamazaki discloses a signal generator to generate a page synchronization signal by reflecting an offset value (displacement) in a sub/ secondary-scan direction [0097, 0100, 0107, 0152, 0171], figs. 2, 14.

For claims 9-10: Yamazaki discloses that the processor controls the print engine to alternately print a first pattern having a predetermined first form and a second pattern different from the first pattern in a unit of the inter-paper distance section, wherein 
the first pattern includes a pattern for detecting offset in a main-scan direction, as well as in sub-scan direction and wherein the second pattern includes a pattern for detecting offset in a sub-scan direction as well as in main-scan direction [0097, 0119-0120].

The method steps (Claims 11-12, 15) will be met during the normal operation of the device stated above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 13 is/ are rejected under U.S.C. 103 as being unpatentable over Yamazaki.  
For claims 5: Yamazaki discloses that the image processor: outputs a video signal for the print image after a first time corresponding to a first paper margin passes based on a page synchronization signal being input, fig. 20, [0100] and
determines distance/ timing for the pattern image after a second time corresponding to a second paper margin passes based on a page end determination, fig. 15, [0125-0126].

Examiner takes Official notice that having the image processor outputting a video signal for the pattern image D at determined time, (fig. 15) as well as issuing page done signal is well known in the art. One of ordinary skill in the art would output the video signal and page done signal on the basis of its suitability for the intended use as a matter of obvious design choice.

The method steps (Claims 13) will be met during the normal operation of the device stated above.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852